Citation Nr: 0114875	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 738	)	DATE
 )
 )

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for tendinitis of both 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973, and from August 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that continued both the veteran's service connected 
lumbosacral strain and the veteran's tendinitis of the feet 
at a 10 percent evaluation.


FINDINGS OF FACT

1. The veteran's back disability is currently manifested by 
pain, but no spasms, and moderate limitation of motion.

2. The veteran's tendinitis of the feet is currently 
manifested by pain and slight limitation of motion.


CONCLUSION OF LAW

1. The criteria for an evaluation of 20 percent, but no 
higher, for the veteran's service connected back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2000).

2. The criteria for an evaluation of 10 percent, but no 
higher, for each of the veteran's feet, as due to 
tendinitis, have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271, 5284 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  The veteran's service medical 
records were obtained and associated with the claims folder, 
and such records appear to be intact.  Further, the veteran 
was given a thorough VA examination, and the report of that 
examination was associated with the claims folder.  Thus, 
under the circumstances in this case, and in light of the 
favorable decisions below, VA has satisfied its duties to 
notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C. 
§ 5103A, 5107).


I. Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

The veteran and his representative contend that an increased 
rating is warranted for the veteran's back disability. A 
review of the record reflects that service connection was 
established at a 20 percent level by a September 1973 RO 
decision.  This decision was based on service medical records 
which indicated that the veteran was diagnosed with a chronic 
lumbosacral strain while in service, and on the report of a 
VA examination which showed the veteran to have pain in the 
low back on motion, with muscle spasm.  Rating decisions of 
September 1973, February 1974, July 1974, and March 1979 
continued the veteran's 20 percent evaluation.  A rating 
decision dated April 1981 decreased the veteran's evaluation 
to a noncompensable level.  A December 1981 rating decision 
implementing a December 1981 Board decision increased the 
veteran's evaluation to 10 percent.

In December 1999, the veteran applied for an increased rating 
for his back disability.  Essentially, it is maintained that 
the evaluation currently assigned for the veteran's service-
connected back disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record consists of the report of a VA examination.

The veteran was given a VA examination for his back and foot 
disabilities in February 2000.  The report of that 
examination indicates, in relevant part, that the veteran 
indicated that he had been having problems with his back 
lately, and that, over the years, he has had increasing low 
back pain.  The veteran reported that the low back pain would 
come and go.

Upon examination, the veteran was found to be in no distress, 
although he seemed to walk somewhat tentatively.  The 
examiner noted no weakness, fatigability, decreased 
endurance, or incoordination.  The examiner noted no 
tenderness to percussion, and no postural abnormalities or 
fixed deformities.  The veteran's musculature was 
symmetrical, with no spasm.  The veteran's range of motion 
was a flexion of 70 degrees, an extension of 20 degrees, 
right and left lateral flexion of 20 degrees, and right and 
left rotation of 40 degrees.  The examiner noted no pain on 
motion, or neurological deficits.  The examiner noted that X-
rays of the veteran's back were normal.  The examiner's 
impression was of recurrent and increasing low back pain, 
with a diagnosis of lumbosacral strain.  

The report of X-rays taken at that time of the lumbar spine 
showed it to be normal in height and size and the pedicles to 
be normal, as well as the disc spaces.  The reviewer's 
impression was of a normal spine.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected back 
disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5292 (2000).  A 10 
percent evaluation requires that the lumbar spine have slight 
limitation of motion, and a 20 percent evaluation requires a 
moderate limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's low back disability should be rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  The Board notes that, upon examination, the 
veteran did not have any muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position, such that he would be entitled to a 20 
percent rating under Diagnostic Code 5295.  In fact, his 
examination did not note any characteristic pain on motion, 
such that a 10 percent rating would be warranted under this 
code.  However, considering the veteran's limitation of 
motion, the Board finds, resolving all doubt in favor of the 
veteran, that this level of limitation of motion rises to a 
moderate level, such that a 20 percent evaluation would be 
warranted under Diagnostic Code 5292.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (The Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).  The Board notes 
that, since the veteran was found to have no pain on motion, 
evening considering DeLuca, the veteran's limitation of 
motion does not rise to a severe level, such that a higher 
rating would be warranted.



II. Entitlement to an increased rating for tendinitis of 
both feet, currently evaluated as 10 percent disabling.

The veteran and his representative also contend that an 
increased rating is warranted for the veteran's tendinitis of 
both feet, currently evaluated as 10 percent disabling.
A review of the record reflects that service connection was 
established for tendinitis of the feet at a 10 percent 
evaluation by a rating decision dated December 1979, which 
was implementing a December 1979 Board decision which granted 
the veteran entitlement to service connection for tendinitis 
of both feet.  The Board notes that this same Board decision 
denied the veteran entitlement to service connection for 
osteoarthritic arthritic spurring of the right talocalcaneal 
joint.  RO decisions of February 1980 and April 1981 
continued the veteran's 10 percent evaluation.  Also of note 
is a Board decision dated July 1982, which found that the 
veteran's subtalar arthritis of both feet was not related to 
his service connected bilateral tendinitis of the feet.

In December 1999, the veteran applied for an increased rating 
for his tendinitis of both feet.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected disability of both feet is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record consists of the 
report of a VA examination. 

The veteran was given a VA examination for his back and foot 
disabilities in February 2000.  The report of that 
examination indicates, in relevant part, that the veteran 
reported that he was currently having no foot problems.  The 
veteran did recall that he had asymptomatic heel bone spurs.  
He did indicate that he had recurrent bilateral ankle pain, 
and a diagnosis of ankle tendinitis.  The veteran stated 
that, over the last six months, his ankle pain has increased.  
The veteran indicated that in the morning, at times, he had 
difficulty walking because of the pain.  The veteran did not 
claim to have any weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.

Upon examination, the examiner found that the veteran's 
ankles were not tender to palpation.  There was also no 
tenderness over either heel.  There was no swelling or 
deformity.  The range of motion for the veteran's right ankle 
was a dorsiflexion of 30, a plantar flexion of 30, and 
adequate subtalar motion.  For the left ankle, dorsiflexion 
was 25 degrees, plantar flexion was 30 degrees, and subtalar 
motion was adequate.  The examiner noted that X-rays of the 
veteran's ankles were normal.  The examiner offered a 
diagnosis of recurrent and increasing bilateral ankle pain, 
with a diagnosis of tendinitis.

The report of X-rays taken of the veteran's ankles indicate 
that there was no fracture or dislocation.  The ankle joint 
appeared unremarkable.  There were calcaneal spurs seen at 
the inferior aspect of the calcaneus bilaterally.  The 
examiner's impression was of normal ankle joints bilaterally.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's tendinitis of 
the feet is not adequate.  In this regard, it is pointed out 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
tendinitis of the feet is currently rated as 10 percent 
disabling under 38 C.F.R. 4.71a, Diagnostic Code 5024 (2000), 
as analogous to tenosynovitis.  That code provides for 
ratings on the basis of limitation of motion of the affected 
parts, as degenerative arthritis.  Degenerative arthritis, 
Diagnostic Code 5003, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion.  The Board points out that, for the purpose of rating 
disabilities from arthritis, the ankle is considered to be a 
major joint.  38 C.F.R. § 4.45 (2000).  A 20 percent rating 
would be warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, or limitation of 
motion of those joints.

The joints involved are the ankles, and limitation of motion 
of the ankles can be found under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  Under that Code, moderate 
limited motion of the ankle would warrant a 10 percent 
evaluation; a marked limitation of motion of the ankle would 
warrant a 20 percent evaluation.  The Board notes that 
DeLuca, as cited above, would also be applicable to this 
Diagnostic Code.

The veteran could also be possibly rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2000), for other foot 
injuries.  That code provides a 10 percent rating for 
moderate foot injuries, a 20 percent evaluation for 
moderately severe foot injuries, and a 30 percent evaluation 
for severe injuries.

Taking in account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's tendonitis of the feet should be rated as 20 
percent disabling.  The Board initially notes that, as both 
the veteran's feet are service connected, he should be 
entitled to a separate rating for each foot.  The Board finds 
that the veteran's limitation of motion of his ankles rises 
to only a slight level, such that a noncompensable rating 
would be warranted under Diagnostic Code 5271.  However, 
since the veteran's range of motion is considered to be at a 
noncompensable level, Diagnostic Codes 5024 and 5003 indicate 
that if the veteran has limitation of motion, but of a 
noncompensable level, the veteran should be given a rating of 
10 percent for each major joint affected.  As the ankle is a 
major joint, the veteran would be entitled under this code to 
a 10 percent rating for each ankle.

In the alternative, the Board notes that, if the veteran's 
limitation of motion of the ankles was considered to be 
moderate, he would still only be entitled to a 10 percent 
rating for each foot under Diagnostic Code 5271.  The Board 
notes that it has considered pain on motion, as per DeLuca, 
and even considering the veteran's reports of difficulty 
walking in the morning due to pain, the Board notes that, in 
his VA examination of February 2000, the veteran reported no 
flare-ups, and no additional pain within his ranges of 
motion.  The Board finds, in any event, that the veteran's 
limitation of motion of his ankles does not rise to a marked 
level, such that a higher rating is warranted.

Further, considering the veteran's slight range of motion, 
the fact that he has difficulty only occasionally in the 
mornings with walking, and has no weakness, fatigability, 
decreased endurance, incoordination, or flare-ups, the Board 
finds that his tendinitis of the feet rises to no more than 
the level of a moderate injury, such that a rating for each 
ankle no higher than 10 percent would be warranted under 
Diagnostic Code 5284.



ORDER

Entitlement to an increased rating for lumbosacral strain is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a separate increased rating for tendinitis of 
the right foot is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a separate increased rating for tendinitis of 
the left foot is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

 

